29 N.Y.2d 510 (1971)
In the Matter of the Claim of Kenneth M. Drew, Claimant,
v.
Board of Education of Union Free School District No. 1, Town of Carrollton et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued May 25, 1971.
Decided June 9, 1971.
John M. Cullen and Herbert Lasky for State Insurance Fund, appellant.
Louis J. Lefkowitz, Attorney-General (Morris N. Lissauer, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.